 


109 HRES 395 : Providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 77
109th CONGRESS 
1st Session 
H. RES. 395
[Report No. 109–201] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Putnam, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time on the legislative day of Thursday, July 28, 2005, for the Speaker to entertain motions that the House suspend the rules. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this resolution. 


July 27, 2005
Referred to the House Calendar and ordered to be printed 
